Exhibit 10.5

WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Waiver and Amendment No. 3 to Credit Agreement (this “Amendment”) is made
as of May 4, 2011 by and among Citrix Systems, Inc., a Delaware corporation (the
“Borrower”), Citrix Systems International GMBH, a company organized under the
laws of Switzerland (the “Subsidiary Borrower” and, together with the Borrower,
the “Borrowers”), JPMorgan Chase Bank, N.A., individually and as administrative
agent (the “Administrative Agent”), and the other financial institutions
signatory hereto.

RECITALS

A. The Borrower, the Subsidiary Borrower, the Administrative Agent and the
Lenders are party to that certain Amended and Restated Credit Agreement dated as
of September 27, 2006 (the “Credit Agreement”). Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.

B. The Borrowers, the Administrative Agent, and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the “Effective Date” (as defined below),
Section 5.11(c) of the Credit Agreement shall be amended by deleting all
occurrences therein of the phrase “ten percent (10%)” and substituting the
phrase “twenty percent (20%)” for each such occurrence.

2. Waiver. Upon the Effective Date, the undersigned Lenders hereby waive any
Default or Event of Default, as of the inception thereof, arising from the
failure of the Borrowers to comply with Section 5.11(c) of the Credit Agreement
prior to the effectiveness of this Amendment.

3. Representations and Warranties of the Borrowers. The Borrowers represent and
warrant that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrowers enforceable
against the Borrowers in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity,
regardless of whether considered in a proceeding in equity or at law;

(b) After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement (other than representations and
warranties that relate solely to an earlier date) is true and correct on and as
of the date hereof as if made on the



--------------------------------------------------------------------------------

date hereof; provided that one or more Subsidiaries may not be in good standing
in its jurisdiction of organization; provided further that the Borrower and each
Material Subsidiary is in good standing in its jurisdiction of organization; and

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

4. Effectiveness. This Amendment shall become effective (the “Effective Date”)
upon the execution and delivery hereof by the Borrowers, the Administrative
Agent and the Required Lenders (without respect to whether it has been executed
and delivered by all Lenders).

5. Miscellaneous.

(a) Except as specifically modified in Section 1 of this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
in each case as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”‘, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as modified hereby.

(c) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all such counterparts shall
constitute one and the same instrument.

6. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expense incurred by the Administrative Agent in
connection with this Amendment, including but not limited to the reasonable
fees, charges and disbursements of attorneys for the Administrative Agent with
respect thereto.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

[Signature Pages Follow]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Antje B. Focke

  Antje B. Focke Its:  

Senior Underwriter

CITRIX SYSTEMS, INC.,

as Borrower

By:  

/s/ David J. Henshall

Name:   David J. Henshall Title:   Senior Vice President, CFO & Treasurer

CITRIX SYSTEMS INTERNATIONAL GMBH,

as Subsidiary Borrower

By:  

/s/ David J. Henshall

Name:   David J. Henshall Title:   Director

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd. By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ William S. Rowe

Name:   William S. Rowe Title:   Director

 

[Signature Page to Citrix Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank N.A.

By:  

/s/ Karen Leikert

Name:   Karen Leikert Title:   Senior Vice President

 

[Signature Page to Citrix Amendment]